      Case 4:20-cv-00134-AW-MAF Document 22 Filed 07/31/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

MICHAEL T. MARCUM,
      Plaintiff,
v.                                               Case No. 4:20-cv-134-AW-MAF
MARK INCH, et al.,
     Defendants.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the        magistrate judge’s June 23 Report and

Recommendation. ECF No. 19. No objections have been filed. The Report and

Recommendation is adopted and incorporated into this order. The motion for

preliminary injunction (ECF No. 2) is DENIED as moot. The magistrate judge will

conduct further proceedings as appropriate.

      SO ORDERED on July 31, 2020.

                                      s/ Allen Winsor
                                      United States District Judge
